Citation Nr: 0005816	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  97-29 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma, for the purpose of receiving VA outpatient dental 
treatment.



ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel




INTRODUCTION

The veteran served on active duty in the military from 
December 1953 to December 1958.

In March 1997, the VA RO in New York, New York, denied the 
veteran's claim for service connection for residuals of 
dental trauma-which he is requesting for the purpose of 
receiving VA outpatient dental treatment.  He appealed the 
RO's decision to the Board of Veterans' Appeals (Board).

In his October 1997 Substantive Appeal (on VA Form 9, Appeal 
to the Board), the veteran requested a hearing at the RO 
before a Member of the Board.  The RO scheduled his hearing 
for January 10, 2000, but he failed to report for it.  He has 
not contacted VA during the weeks since to explain his 
absence or to request that his hearing be rescheduled.  
Therefore, the Board deems his request for a travel Board 
hearing withdrawn.  See 38 C.F.R. § 20.704(d) (1999).

FINDINGS OF FACT

1.  There is no medical or other evidence of record 
suggesting the veteran sustained dental trauma to any of his 
teeth while serving on active duty in the military, or that 
he currently has a dental disability that is otherwise 
related to his military service.

2.  The veteran has not submitted a plausible claim for 
service connection for residuals of dental trauma-for the 
purpose of receiving VA outpatient dental treatment.

CONCLUSION OF LAW

The claim for service connection for residuals of dental 
trauma-for the purpose of receiving VA outpatient dental 
treatment-is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges that he is entitled to treatment in a VA 
outpatient dental clinic because some of his upper teeth were 
extracted during service and replaced with dentures.  He says 
those extractions were tantamount to a finding of dental 
trauma.

Service connection may be granted for a dental disease or 
injury of individual teeth and the investing tissue-if shown 
by the evidence to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.381(b).  
As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma, or whether the veteran 
was interned as a prisoner of war (POW).  38 C.F.R. 
§ 3.381(b).  Treatable carious teeth and replaceable missing 
teeth, among other dental conditions, are not disabling, and 
will be considered service connected solely for the purpose 
of establishing eligibility for VA outpatient dental 
treatment.  38 C.F.R. § 3.381(a) (formerly found at 38 C.F.R. 
§ 4.149).

The governing VA regulations further stipulate various 
categories of eligibility for VA outpatient dental 
treatment-such as veterans having a compensable service-
connected dental condition (Class I eligibility); one-time 
treatment for veterans having a noncompensable service-
connected dental condition, provided they apply for treatment 
within a year after service (Class II eligibility); those 
having a noncompensable service-connected dental condition 
adjudicated as resulting from a combat wound or other service 
trauma (Class II(a) eligibility); and those who were detained 
as a POW (Class II(b) and Class II(c) eligibility), etc.  38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of 


a disease or injury in the form of lay or medical evidence, 
and of a nexus between the inservice injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's service dental records confirm that he received 
treatment for several of his teeth while on active duty in 
the military-mostly involving cleaning and filling those 
that had cavities (numbers 3, 6, 11, 12, 18, 20, and 31).  He 
also was missing certain teeth when initially examined 
(numbers 14, 19 and 30), and he underwent root canal therapy 
(on tooth number 6) and had others extracted and replaced 
with a denture (numbers 7, 8, 9 and 10).

There are no dental records on file indicating he has 
experienced any further problems with his teeth during the 
years since his discharge from the military in December 1958.  
There are records, however, indicating the RO granted 
service connection for two of his teeth (numbers 3 and 6) in 
July 1960.

When filing his current claim in November 1996, the veteran 
indicated that he is requesting service connection only for 
the "extraction [of his] upper teeth" during service-for 
the purpose of receiving VA outpatient dental treatment.  
However, in a precedent opinion, VAOPGCPREC 5-97 (Jan. 22, 
1997; revised Feb. 25, 1997), the VA General Counsel held 
that the term "service trauma," as used for the purpose of 
determining eligibility for VA outpatient dental treatment on 
a Class II(a) basis, does not encompass teeth extracted 
during service.  Therefore, that obviously is not favorable 
to the veteran's claim.  But furthermore, he is not shown to 
be entitled to service connection or treatment under any of 
the other possible classes of eligibility.  For instance, 
there could be no eligibility for Class I dental care since 
his conditions are noncompensable.  He also does not allege, 
and the evidence does not otherwise suggests, that he applied 
for dental treatment within a year of his release from active 
duty, so there could be no eligibility for one-time Class II 
treatment for any service-connected 


noncompensable dental condition.  He also was not a POW, 
which could otherwise provide a basis of entitlement under 
Classes II(b) and II(c).  Further, there is no medical 
evidence indicating he currently has any problems with his 
teeth (i.e., medical evidence of a current disability) or of 
any relationship between current disability and the asserted 
inservice dental trauma (i.e., medical evidence of nexus), 
which are fundamental requirements for service connection.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), 

Since the veteran has not submitted any evidence suggesting 
that his claim is at least plausible or capable of 
substantiation, it must be denied as not well grounded.  38 
U.S.C.A. § 5107(a); Woodson v. Brown, 8 Vet. App. 352 (1995).  
In the absence of a well-grounded claim, there is no "duty 
to assist" him in developing the evidence pertinent to his 
claim.  See Morton v. West, 12 Vet. App. 477 (1999); 
Epps, 126 F.3d at 1468 (1997).  Moreover, the Board is aware 
of no circumstances in this case that would put VA on notice 
that any additional relevant evidence may exist that, if 
obtained, would make the claim well grounded.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

The RO denied the veteran's claim on the same basis as the 
Board-as not well grounded.  Obviously then, he is not 
prejudiced by the Board's decision to deny his claim in this 
manner.  See Bernard v. Brown, 4 Vet. App. 384, 392-93 
(1993).  The RO also apprised him in the October 1997 
Statement of the Case, and more recently in the March 1999 
Supplemental Statements of the Case, of the need to submit 
medical evidence showing that his claim is well grounded.  
Therefore, the Board considers this decision as sufficient to 
inform him of the evidence necessary to well ground his claim 
and warrant further consideration on the merits.  
See 38 U.S.C.A. § 5103(a) (West 1999); Franzen v. Brown, 
9 Vet. App. 235, 238 (1996); Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).




ORDER

As evidence of a well-grounded claim has not been submitted, 
service connection for residuals of dental trauma-for the 
purpose of receiving VA outpatient dental treatment-is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

